DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-4 16-31 are pending in this application. Claims 1-2, 4, 16, 19, 20, 23, 27, and 29-31 have been examined on the merits. Claims 5-15 have been cancelled by the applicant. Claims 3, 17-18, 21-22, 24-26, and 28 have been withdrawn by the applicant with travers in response to the Restriction/Election Requirement filed 02/24/2022.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 08/09/2019, 10/05/2020, and 06/15/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Election/Restrictions
Applicant's election with traverse of species I which includes claims 1, 2, 4, 16, 19, 20, 23, 27, and 29-31, as indicated by the applicant, in the reply filed on 04/25/2022 is acknowledged.  The traversal is on the ground(s) that all claims in the application can be examined at the same time without serious burden.  This is not found persuasive because the examiner believes there is a burden to examination at least in the form of a search burden. The examiner argues that the separate species as indicated would require different fields of searching to the extent of a serious burden. Additionally, the Restriction/Election Requirement, filed 02/24/2022, is concerned with Unity of Invention as set out in Rule 13 of the Patent Cooperation Treaty and Regulation under the PCT which only requires that the examiner “list the different groups of claims” and “explain why each group lacks unity with each other group (i.e., why there is no single general inventive concept) specifically describing the unique special technical feature in each group” (see MPEP 1893.03(d)). For these reasons the examiner will not withdraw the Restriction/Election Requirement.
The requirement is still deemed proper and is therefore made FINAL.
Claim Objections
Claims 19 20 are objected to because of the following informalities:  
The language “to other end” on the third line of claim 19 and the third line of claim 20 should be changed to “to the other end” for clarity.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 and 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2012/0033379 (referred to as Lam) in view of US 8,159,820 (referred to as Ibori).
Regarding claim 1, Lam discloses a propulsion control device (device as disclosed by fig. 2) comprising:
a housing (housing of cabinet 200. See at least fig. 2);
electric elements (para. 2 discloses the chassis of the electronic equipment cabinet containing electronic equipment)
disposed at one end side of an interior space of the housing (annotated fig. 1 and fig. 2 discloses at least a portion of the electronics within chassis 210 being at an end of chassis 210, for example the left side) 
in a longitudinal axis direction (see fig. 2 and annotated fig. 1),
a fan (at least one of fans 310. See para 29) 
disposed under the electric elements (fig. 2 discloses fans 310 being located below chassis 210 in the vertical direction. See para. 25), 
the fan being configured to feed air to the electric elements (fig. 2 and para. 25); 
and an airflow guide member (at least diverter 1010a as disclosed in fig. 10 and the wall of plenum 240. See annotated fig. 2) 
positioned relative to the electric elements (para. 49 and fig. 2 disclose diverter 1010a and the wall of plenum 240 being disposed inside exhaust plenum 240 which is relative to chassis 210) 
at a side opposite to that of the fan (figs. 2 and 10 disclose diverter 1010a, which is inside exhaust plenum 240, being located at an opposite side of cabinet 200 to that of fans 310), 
arranged at an interior face of a ceiling (see fig. 10) 
of the housing (see fig. 10), 
and having an airflow guide face (see annotated fig. 2) 
having a predetermined angle (see para. 48) 
with respect to a vertical direction (see para. 48 and fig. 10), 
the airflow guide member being configured to guide air (see para. 49 and figs. 2 and 10) 
passed through the electric elements (see fig. 2) 
to flow toward another end side of the interior space of the housing (figs. 2 and 10 discloses airflow traveling towards the right side of cabinet 200 after being diverted by diverter 1010a) 
in the longitudinal axis direction (see annotated figs. 1-2).
Lam does not explicitly disclose the electronic components being a gate controller, the gate controller being configured to control a power converter.
However, Ibori does disclose an electronic component being a gate controller (col. 1, lines 15-23 discloses the use of an Insulated Gate Bipolar Transistor [IGBT] for use as a power converter controller), the gate controller being configured to control a power converter (col. 1, lines 15-23 discloses the controller being capable of controlling power conversion).
Lam and Ibori are considered analogous to the claimed invention because they both are in the field of ventilating electronic components. It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify the electronic cabinet of Lam to include an IGBT power converter controller in order to use the cabinet of Lam in motor applications (Ibori: col. 1, lines 15-23).
Regarding claim 2, Lam in view of Ibori discloses the invention of claim 1 and the combination further discloses wherein the airflow guide face has a base-end portion (Lam: intersection 1040 of diverter 1010a. See fig. 10 and para. 49) disposed near the ceiling (Lam: see annotated fig. 2), and a tip portion (Lam: see annotated fig. 2) disposed at a side apart from the ceiling (Lam: see annotated fig. 2), and the predetermined angle is an angle tilted, relative to the vertical direction (Lam: see annotated fig. 2), so that the tip portion is positioned closer to the one end side in the longitudinal axis direction (Lam: see annotated fig. 2) than the base-end portion (Lam: annotated fig. 2 discloses intersection 1040 being located further to the right than the tip portion from the perspective of fig. 10).
Claim(s) 4 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lam in view of Ibori, as applied to claims 1 and 2 above, and even further in view of US 2013/0047658 (referred to as Lennon).
Regarding claim 4, Lam in view of Ibori discloses the invention of claims 1 and 2 and the combination further discloses wherein the airflow guide member includes a first member (diverter 1010a) having the airflow guide face (see annotated fig. 2), and a second member (wall of plenum 240) extending toward the interior face of the ceiling (see annotated fig. 2) and continuing from an end portion of the first member (see annotated fig. 2), the end portion being opposite to a side abutting against the ceiling (see annotated fig. 2).
Lam does not disclose wherein the airflow guide member is a reinforcing beam.
However, Lennon does disclose an airflow guide member is a reinforcing beam (para. 51 discloses the use of air deflectors 71 as support structures).
Lam and Lennon are considered analogous to the claimed invention because they both are in the field of ventilation. It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify the diverters of Lam to be support structures like in Lennon in order to provide additional structural support.
Regarding claim 16, Lam in view of Ibori discloses the invention of claim 2 and the combination of Lam in view of Ibori and Lennon discloses wherein the airflow guide member is a reinforcing beam (Lennon: para. 51 discloses the use of air deflectors 71 as support structures) including a first member (Lam: diverter 1010a) having the airflow guide face (Lam: see annotated fig. 2), and a second member (Lam: wall of plenum 240) extending toward the interior face of the ceiling (Lam: see annotated fig. 2) and continuing from an end portion of the first member (Lam: see annotated fig. 2), the end portion being opposite to a side abutting against the ceiling (Lam: see annotated fig. 2).
Claim(s) 19-20, 23, and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lam in view of Ibori, as applied to claims 1 and 2 above, and even further in view of JP 2012059741 (referred to as Japanese patent A).
Regarding claim 19, Lam in view of Ibori discloses the invention of claims 1 and 2 but combination does not disclose an airflow straightening component disposed at a position further to other end side of the interior face of the ceiling in the longitudinal axis direction than the airflow guide member, the airflow straightening component being configured to guide air passed through the gate controller and the airflow guide member further toward the other end side in the longitudinal axis direction.
However, Japanese patent A does disclose an airflow straightening component (elements 41 of components 21. see figs. 1-2 and 5) disposed at a position further to other end side of an interior face of a ceiling in the longitudinal axis direction than an airflow guide member (in order to straighten airflow in plenum 240 of Lam, it would be obvious to place the elements 21 of Japanese patent A downstream of the deflector of Lam), the airflow straightening component being configured to guide air (see fig. 5) passed through a gate controller and an airflow guide member further toward the other end side in the longitudinal axis direction (fig. 5 discloses component 21 being capable of guiding air even if the air passes multiple other components).
Lam and Japanese patent A are considered analogous to the claimed invention because they both are in the field of ventilation for electronic components. It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify the upper plenum of Lam to include the airflow guide components of Japanese patent A in order to promote laminar flow through the plenum to more easily control airflow through the electronics cabinet of Lam.
Regarding claim 20, Lam in view of Ibori discloses the invention of claim 2 and the combination of Lam in view of Ibori and Japanese patent A further discloses 
further comprising: an airflow straightening component (Japanese patent A: elements 41 of components 21. see figs. 1-2 and 5) disposed at a position further to other end side of the interior face of the ceiling in the longitudinal axis direction than the airflow guide member (Japanese patent A: in order to straighten airflow in plenum 240 of Lam, it would be obvious to place the elements 21 of Japanese patent A downstream of the deflector of Lam), the airflow straightening component being configured to guide air (Japanese patent A: see fig. 5) passed through the gate controller and the airflow guide member further toward the other end side in the longitudinal axis direction (Japanese patent A: fig. 5 discloses component 21 being capable of guiding air even if the air passes multiple other components).
	Regarding claim 23, Lam in view of Ibori and Japanese patent A disclose the invention of claim 19 and the combination further discloses wherein the airflow straightening component is a plurality of airflow straightening components (Japanese patent A: at least fig. 5 discloses there being multiple elements 41 of component 21), 
and the airflow straightening components project downward from the ceiling (Japanese patent A: see fig. 1).
Regarding claim 27, Lam in view of Ibori and Japanese patent A disclose the invention of claim 19 and the combination further discloses wherein:
the airflow straightening component is a plurality of airflow straightening components (Japanese patent A: see figs. 1 and 5), 
the airflow straightening components are disposed in parallel to the longitudinal axis direction (Japanese patent A: see figs. 1 and 5) 
and are formed by overlapping (Japanese patent A: fig. 4 discloses elements 41 overlapping), 
in a thickness direction of the airflow straightening component (Japanese patent A: fig. 4 discloses elements 41 overlapping in a thickness direction of elements 41), 
a plurality of airflow straightening members (Japanese patent A: plurality of components 21 as disclosed in fig. 1. see annotated fig. 3) 
projecting downward from the ceiling (Japanese patent A: see annotated fig. 3), 
and coupling members (Japanese patent A: figs. 1 and 4 disclose components 21 being attached to surface 12 which inherently requires a coupling member) 
each interconnecting a pair of the airflow straightening members (Japanese patent A: the coupling members interconnect at least a pair of components 21 indirectly via component 20 and surface 12. See annotated fig. 3) 
that adjoin each other (Japanese patent A: annotated fig. 3 discloses the coupling members being adjoined to one another indirectly via at least surface 12) 
with an interval (Japanese patent A: see annotated fig. 3) 
are fixed to the interior face of the ceiling (Japanese patent A: see annotated fig. 3).
Claim(s) 29-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lam in view of Ibori, as applied to claims 1 above, and even further in view of US 7,277,281 (referred to as Lu).
Regarding claim 29, Lam in view of Ibori discloses the invention of claim 1 and the combination further discloses the air passed through the gate controller (Lam: see fig. 2 and para. 25) being guided by the airflow guide member (Lam: see para. 49 and figs. 2 and 10).
Lam does not explicitly disclose a plurality of wires led, from the gate controller toward the airflow guide member, to the side opposite to the direction of flow of air and toward a ceiling side.
However, Lu does disclose a plurality of wires (wires 20) led, from a gate controller (col. 1, lines 13-22 of Lu discloses wires connecting to various devices of an electronic enclosure like those within the chassis of Lam. It is obvious to one of ordinary skill in the art that the electric components within the chassis of Lam may have wires) toward an airflow guide member (fig. 2-3 discloses wires 20 being lead towards a baffle plate 63 which directs airflow from fan 50), to the side opposite to the direction of flow of air (when the diverter of Lam is modified with the wire bridge 626 of Lu the wires will be led towards the ceiling which is opposite to the fan of Lam) and toward a ceiling side (when the diverter of Lam is modified with the wire bridge 626 of Lu the wires will be led towards the ceiling of Lam since the diverter of Lam is closer to the ceiling than the electronics of Lam which are in the chassis of Lam).
Lam and Lu are considered analogous to the claimed invention because they both are in the field of ventilation of electronic components. It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify the diverter of Lam to include the wire bridge of Lu in order to secure wires coming from the electronics within the chassis of Lam even through vibrations (Lu: col. 3, lines 25-27) while cooling the wires with airflow from the fan.
Regarding claim 30, Lam in view of Ibori discloses the invention of claim 29 and the combination further discloses wherein the airflow guide member has a support hole (Lu: hole within bridge 626. See fig. 3) to support the wires (Lu: see fig. 3) with the wires inserted therethrough (Lu: see fig. 3).
Allowable Subject Matter
Claim 31 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 31, the closest prior art found in examiner’s search so far is Lu which does not disclose the limitation “an interchange connector”. Though some art likely exists that discloses and interchange connector it would not be obvious to one of ordinary skill in the art to modify the combination of Lam in view of Ibori and Lu to include an interchange connector in the way described in claim 31 since it would likely involve non-analogous art and further modifying a modifying reference.



Annotated Figures

    PNG
    media_image1.png
    1017
    1014
    media_image1.png
    Greyscale

Annotated Fig. 1
Annotated fig. 1 is an annotation of fig. 2 from Lam.

    PNG
    media_image2.png
    765
    774
    media_image2.png
    Greyscale

Annotated Fig. 2
Annotated fig. 2 is an annotation of fig. 10 from Lam.

    PNG
    media_image3.png
    879
    1139
    media_image3.png
    Greyscale

Annotated fig. 3
Annotated fig. 3 is an annotation of fig. 1 of Japanese patent A.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
US 8,840,453 (Izuno et al.) discloses an electronic cabinet with a fan for ventilation mounted at the bottom;
US 7,120,018 (Shen et al.) discloses an electronic ventilation system with an airflow guiding member;
US 2016/0282065 (Mitsui) discloses an electronic ventilation system with air guiding members.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLE N FRIEDMAN whose telephone number is (571)272-5167. The examiner can normally be reached Monday to Friday 7:30 to 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven McAllister can be reached on (571)272-6785. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/COLE N FRIEDMAN/Examiner, Art Unit 3762 

/STEVEN B MCALLISTER/Supervisory Patent Examiner, Art Unit 3762